Exhibit 10.6
Base Salaries of Executive Officers of the Registrant


As of April 1, 2015, the following are the base salaries (on an annual basis) of
the executive officers of Old Point Financial Corporation:


Robert F. Shuford, Sr.
Chairman, President & Chief Executive Officer
Old Point Financial Corporation
 
 
$
300,000
 
Louis G. Morris
Executive Vice President/OPNB
Old Point Financial Corporation
 
 
$
300,000
 
Robert F. Shuford, Jr.
Senior Vice President/Operations
Old Point Financial Corporation
 
 
$
283,700
 
Joseph R. Witt
Senior Vice President/Corporate Banking
Old Point Financial Corporation
 
 
$
280,000
 
Laurie D. Grabow
Chief Financial Officer & Senior Vice President/Finance
Old Point Financial Corporation
 
 
$
200,000
 
Eugene M. Jordan, II
Executive Vice President/Trust
Old Point Financial Corporation
 
 
$
180,000
 

 